Citation Nr: 1724658	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-23 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss  

2.  Entitlement to an initial rating higher than 40 percent for external popliteal of the left lower extremity.  

3.  Entitlement to an initial rating higher than 40 percent for external popliteal of the right lower extremity. 

4.  Entitlement to a total disability rating on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from November 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana.  

After being granted service connection for both his left and right leg condition, the Veteran was awarded a 10 percent disability rating in December 2009.  Later, it was increased to 40 percent in July 2014 after results of a VA examination.  The Veteran has appealed that decision, asserting a higher initial disability rating.  

The matters are now before the Board for appellate consideration.  



FINDINGS OF FACT

1.  The Veteran's hearing loss was level I hearing acuity in the right ear and level IV hearing acuity in the left ear.  

2.  The Veteran's peripheral neuropathy of the left lower extremity has not manifested by severe incomplete paralysis of the external popliteal nerve with marked muscular atrophy.  

3.  The Veteran's peripheral neuropathy of the right lower extremity has not manifested by severe incomplete paralysis of the external popliteal nerve with marked muscular atrophy.  

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU).  
CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for a disability rating in excess of 40 percent for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code (DC) 8521 (2016).

3.  The criteria for entitlement to a total disability ratings for compensation based on unemployability of the individual has been met.  38 U.S.C.A. §§ 1114, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for bilateral hearing loss and peripheral neuropathy of the left and right leg.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003). 

The duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  The Veteran was afforded VA examinations in May 2010, July 2010, November 2012 for his bilateral hearing loss and in November 2012 and July 2014 for his peripheral neuropathy of the lower extremities.  The Board finds that the VA examination report is adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined in May 2016.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  

The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  Since the Board concludes that VA has fulfilled the duty to assist the Veteran in this case, there is no error or issue that precludes the Board from addressing merits of this appeal.  

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).
Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

a.  Bilateral Hearing Loss 

The Veteran requests a higher initial disability rating for his bilateral hearing loss.  

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz ), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral and then elevate that numeral to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d). 

The Veteran contends that he is entitled to a compensable initial rating for his bilateral ear hearing loss.  He has undergone two VA audiological examinations in July 2010 and November 2012.  

On the authorized audiological evaluation in July 2012, puretone thresholds, in decibels, were as follows:  




HERTZ


1000
2000
3000
4000
RIGHT
15
30
70
75
LEFT
15
30
75
80

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 in the left ear.  The puretone threshold average was 48 (47.5) decibels in the right ear and 50 decibels in the left ear.  The examiner did not certify that the use of the speech discrimination test was inappropriate due to language difficulties, inconsistent speech discrimination scores, or any other reason.  Thus, application of Table VI rather than VIa is appropriate.  Using Table VI, the audiometric findings equate to level I hearing impairment in the right ear and level I hearing impairment in the left ear.  When applied to Table VII, these levels of impairment result in a noncompensable evaluation.  

The Veteran subsequently underwent another examination in November 2012.  On testing, the Veteran exhibited puretone thresholds, in decibels, as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
15
35
65
80
LEFT
30
40
80
90

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 80 in the left ear.  The examiner did not certify that the use of the speech discrimination test was inappropriate due to language difficulties, inconsistent speech discrimination scores, or any other reason.  Thus, application of Table VI rather than VIa is appropriate.  

Using Table VI, these audiometric findings equate to level I hearing in the right ear and 80 in the left ear.  When those values are applied to Table VII, the result is a noncompensable evaluation.  Accordingly, an initial compensable evaluation is not warranted.  

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Hearing loss is expressly contemplated by the rating schedule, which evaluates puretone threshold average and speech discrimination, which is the ability to distinguish between sounds and voices.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran has not argued, and the record does not show, that he has any symptoms that are not expressly contemplated by the rating schedule.  

The Board further notes that the VA audiology evaluation addressed the functional effects of the Veteran's hearing loss by noting the Veteran reported difficulty understanding people in communication situations.  The Veteran has not argued that he has any symptoms that are not expressly contemplated by the rating schedule.  Accordingly, the Board finds that Diagnostic Code 6100 adequately contemplates all of the Veteran's symptoms. Therefore, referral for the assignment of an extraschedular disability rating is not warranted.

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).  

b.  Peripheral Neuropathy of the Lower Extremities

While the Board recognizes that the Veteran has been rated separately for the left and right leg under the same condition, both legs will be discussed together under this section due to the same symptomatologies and the identical level of severity.  

Under Diagnostic Code 8521, a 10 percent rating is assigned for mild incomplete paralysis of the external popliteal nerve.  A 20 percent rating is assigned for moderate incomplete paralysis.  A 30 percent rating is assigned for severe incomplete paralysis.  A 40 percent rating is assigned for complete paralysis of the external popliteal nerve manifested by foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes. 38 C.F.R. § 4.124a, DC 8521.  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2016).  In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.  

The Veteran asserted that the peripheral neuropathy in both his left and right legs have increased to the point of being almost unbearable.  He has difficulty sleeping, and has had to use a different car other than his truck, due to the pain of getting in and out of it.  Because of the pain, he has been limited to working between three to four hours a day.  In a March 2015 rating decision, the Veteran's disability rating for both the left and the right leg were each increased from 10 percent to 40 percent.  However, it is the Veteran's contention that he is entitled to a higher rating for both extremities.  

The Veteran was afforded a VA examination in connection to his lower extremities in November 2012.  There, the Veteran reported constant pain at a severe level on both his left and right leg.  He reported intermittent pain at a mild level in both his legs, and a severe level of paresthesia and/or dysesthesias.  The Veteran also stated that he experienced a severe level of numbness.  A muscle strength test and a reflex test were administered and the Veteran demonstrated normal strength in both his left and right knee.  However, he did display decreased sense in a vibration sensation test as well as the cold sensation test in both lower extremities.  The examination also showed that the Veteran has experienced trophic changes, specifically hair loss over the anterior tibial surface.  The Veteran stated to the examiner that his peripheral neuropathy has impacted his ability to work.  He also has difficulty walking, driving, and sleeping without disruption caused by his legs jerking involuntarily.  

The Veteran was afforded another VA examination in July 2014.  That examination found that the Veteran suffered from an incomplete paralysis at a severe level, to the external popliteal (common peroneal) nerve of the left and right leg.  While the Veteran has reported severe constant pain, numbness, and severe paresthesia and/or dysesthesias, he did not suffer from muscle atrophy, a symptom required for a higher disability rating.  Under Diagnostic Code 8521, the Veteran has reached a maximum disability rating of 40 percent.  To warrant a higher disability rating in the Veteran's favor, the Board has also taken into consideration the application of Diagnostic Code 8520.  There, a disability rating of 60 percent may be granted if there is an incomplete paralysis of the sciatic nerve to a severe degree, combined with marked muscular atrophy.  Here, the Veteran does in fact have incomplete paralysis of the sciatic nerve in both the left and right legs.  However, both legs demonstrate incomplete paralysis at a moderately severe level, without any marked muscular atrophy.  Thus, a disability rating of 60 percent is not warranted.  

The Board finds that the collective disability picture presented by the Veteran's neuropathy of the lower extremities show no more than a 40 percent disability rating for each extremity.

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's neuropathy of the bilateral lower extremities under 38 C.F.R. § 3.321 (b). Thun v. Peake, 22 Vet. App. 111 (2008). The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology. If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  Here, the medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  While the Veteran asserts that there is marked interference with employment, the record does not show frequent periods of hospitalization.  The Veteran's neuropathies of the lower extremities have clearly resulted in symptoms of pain, parethesias and/or dysesthesias, and numbness.  But the symptomatology and effects of daily living do not present an exceptional disability picture.  Therefore, a referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(2015).  

c.  Total Disability rating based on Individual Unemployability

In regards to the Veteran's claim for TDIU, the Board finds that the evidence of record supports the Veteran's claim.  VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.34, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  

In this case, the Board finds that the Veteran meets the scheduler requirement for TDIU.  The Veteran has a combined evaluation of 100 percent with more than two service connected disabilities.  Currently the Veteran is service connected for posttraumatic stress disorder (PTSD) at 50 percent disabling, 40 percent for peripheral neuropathy of the right lower extremity, 40 percent for peripheral neuropathy of the left lower extremity, 20 percent for peripheral neuropathy for the left and right upper extremities associated with his service connected diabetes, 10 percent for bilateral cataracts, 10 percent for tinnitus, and 20 percent for diabetes mellitus.  It is clear that the Veteran has more than two service connected disabilities and a collective disability rating over the required 70 percent with at least one disability ratable at 50 percent (PTSD).  Furthermore, the evidence of record has supported the Veteran's contention that he is unable to retain gainful employment due to his disabilities.  

Based on the above reason, the Board finds that the preponderance of the probative evidence and the Veteran's collective disability rating, indicate that his disabilities have rendered him incapable of performing the physical and mental acts required by employment when considered with his education and prior work history.  Accordingly, the criteria for TDIU have been met.  


ORDER

An initial compensable disability rating for bilateral hearing loss is denied.

Entitlement to an initial rating higher than 40 percent for external popliteal of the left lower extremity is denied. 

Entitlement to an initial rating higher than 40 percent for external popliteal of the right lower extremity is denied.  

Entitlement to a total disability rating on individual unemployability (TDIU) is granted.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


